Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/09/2022.
Claims 1-5, 14-20 are pending and 21-28 withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 14 recites one or more processors; one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, configure the system to perform operations comprising: storing, in cloud storage, shared program code accessible via a visual-programming tool incorporating machine-learning assisted autocomplete as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes; determining, based at least on a machine-learning component of the visual-programming tool operating on at least one of features or heuristics of the multi-layer tree of nodes, a plurality of multi-layer trees of predictions based on the multi-layer tree of nodes accessed via the cloud storage, wherein individual multi-layer trees of predictions of the plurality of multi-layer trees of predictions include at least one chain of nodes formed with logical connections between layers of the individual multi-layer tree of predictions; receiving, via a graphical user interface (GUI) associated with the visual-programming tool, a first indication corresponding to a first decision in development program code; determining, by the machine learning model associated with the visual-programming tool, a first multi-layer tree of code predictions of the plurality of multi-layer trees of predictions based on the first indication of the first decision;
providing, via the GUI associated with the visual-programming tool, at least a first layer of nodes of the first multi-layer tree of code predictions based on the first indication of the first decision; receiving, via the GUI associated with the visual-programming tool, a second indication corresponding to a second decision in the development program code, the second decision being made from among the nodes of the first layer of the first multi-layer tree of code predictions; and providing, via the GUI associated with the visual-programming tool, at least a second layer of nodes of the first multi-layer tree of code predictions based on the second indication of the second decision.
The following limitations recite a judicial exception. The limitation determining, based at least on a machine-learning component of the visual-programming tool operating on at least one of features or heuristics of the multi-layer tree of nodes, a plurality of multi-layer trees of predictions based on the multi-layer tree of nodes accessed via the cloud storage, wherein individual multi-layer trees of predictions of the plurality of multi-layer trees of predictions include at least one chain of nodes formed with logical connections between layers of the individual multi-layer tree of predictions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “determining” language in the context of this claim encompasses the user to manually predict and illustrate multi-layer trees using paper and pencil which does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. The limitation determining, by the machine learning model associated with the visual-programming tool, a first multi-layer tree of code predictions of the plurality of multi-layer trees of predictions based on the first indication of the first decision, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “determining” language in the context of this claim encompasses the user to manually find/choose a multi-layer tree based on an input using paper and pencil which does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional elements which do not integrate the claim into a practical application. The limitations storing, in cloud storage, shared program code accessible via a visual-programming tool incorporating machine-learning assisted autocomplete as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes, receiving, via a graphical user interface (GUI) associated with the visual-programming tool, a first indication corresponding to a first decision in development program code andSerial No.: 16/886,372Atty Docket No.: E075-0021US-_ee&Hayes' Atty/Agent: Beatrice L. Koempel-Thomasreceiving, via the GUI associated with the visual-programming tool, a second indication corresponding to a second decision in the development program code, the second decision being made from among the nodes of the first layer of the first multi-layer tree of code predictions which are merely additional pre-activity solution for storing and gathering input data which is a form of insignificant extra-solution activity. Further the steps, providing, via the GUI associated with the visual-programming tool, at least a first layer of nodes of the first multi-layer tree of code predictions based on the first indication of the first decision and providing, via the GUI associated with the visual-programming tool, at least a second layer of nodes of the first multi-layer tree of code predictions based on the second indication of the second decision are a post solution activity which are recited at a high level of generality which are merely additional post-activity solution for illustrating output and are also a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and machine-learning component to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component and a mathematical algorithm respectively. Mere instructions to apply an exception using a generic computer component and a mathematical algorithm cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 15-20 are rejected under the same rationale of claim 14 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claims 1-5 are also rejected under the same rationale as claim set 14-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1).

Regarding claim 1, Echeverria et al. discloses
A computer-implemented method comprising: 
storing, in cloud storage, shared program code accessible via a visual-programming tool incorporating machine-learning assisted autocomplete (Fig. 42 illustrates in the first stage the selection of the data source in order to select the processing pipeline template in the second phase. Where the data source may be google cloud pub sub [col. 13, lines 60-67 and col. 14, lines 1-6])
determining, based at least on a machine-learning component of the visual-programming tool operating on at least one of features or heuristics of the multi-layer tree of nodes, a plurality of multi-layer trees of predictions based on the multi-layer tree of nodes accessed via the cloud storage, wherein individual multi-layer trees of predictions of the plurality of multi-layer trees of predictions include at least one chain of nodes formed with logical connections between layers of the individual multi-layer tree of predictions (Echeverria et al. [col. 151, lines 38-54] disclose populating the user interface with recommended pre-defined templates at stage 2 based on the user specifications of stage 1 which included source and/or destination sources. Where the recommendation module can identify pipelines including transform nodes or sequences/branches that have historically used the user specified source/destination sources to generate the templates illustrated in Fig. 42. As illustrated in Fig. 42 the templates include edges that connect the individual layers. Further [col. 154, lines 13-28] disclose the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of autocomplete but applied in the visual programming context as illustrated in Figs. 39A-39B. [col. 139, lines 34-46] disclose the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide. Where the feature may be historical data of a particular user or group of users. Fig. 42 illustrates in the first stage the selection of the data source in order to select the processing pipeline template in the second phase. Where the data source may be google cloud pub sub [col. 13, lines 60-67 and col. 14, lines 1-6]);
receiving, via a graphical user interface (GUI) associated with the visual-programming tool, a first indication corresponding to a first decision in development program code (Echeverria et al. [col. 151, lines 20-37] discloses a user interface for developing a pipeline in a wizard mode consisting of two stages. [col. 151, lines 38-54] discloses receiving a source/and or destination sources from the user as illustrated in Fig. 42. Further [col. 153, lines 36-65] in the guided builder mode, the user may provide upstream nodes in the form of a graph or tree of nodes which may include the source/and or transform nodes interconnected where the guided builder mode allows the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of autocomplete but applied in the visual programming context [col. 154, lines 13-28]); 
determining, by the machine learning model associated with the visual-programming tool, a first multi-layer tree of code predictions of the plurality of multi-layer trees of predictions based on the first indication of the first decision (Echeverria et al. [col. 152, lines 17-30] discloses the recommendation module may identify template node tree including nodes alone or in series that have historically occurred based on the input received from the user as illustrated in Fig. 42. Further [col. 154, lines 13-28] disclose the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of autocomplete but applied in the visual programming context as illustrated in Figs. 39A-39B. [col. 139, lines 34-46] disclose the recommendation module implementing machine learning techniques to generate the recommendations.); 
providing, via the GUI associated with the visual-programming tool, at least a first layer of nodes of the first multi-layer tree of code predictions based on the first indication of the first decision (Echeverria et al. [col. 151, lines 38-54] disclose populating the user interface with recommended pre-defined templates at stage 2 based on the user specifications of stage 1 which included source and/or destination sources. Where the recommendation module can identify pipelines including transform nodes or sequences/branches that have historically used the user specified source/destination sources to generate the templates illustrated in Fig. 42); 
receiving, via the GUI associated with the visual-programming tool, a second indication corresponding to a second decision in the development program code, the second decision being made from among the nodes of the first layer of the first multi-layer tree of code predictions (Echeverria et al. [col. 151, lines 55-63] disclose receiving a user selection of the pipeline templates which was based on stage 1 as illustrated in Fig. 42); and 
providing, via the GUI associated with the visual-programming tool, at least a second layer of nodes of the first multi-layer tree of code predictions based on the second indication of the second decision [col. 151, lines 55-63] discloses receiving a user selection of the pipeline templates which was based on stage 1 and populating the user’s data processing pipeline with the nodes specified by the template which may then be displayed to the user. Further [col. 152, lines 52-65] disclose each time a user adds a new node to the pipeline, the recommendation module can update its analysis and corresponding downstream nodes are displayed as illustrated in Fig. 44).
Echeverria et al. lacks explicitly disclosing
storing as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes; 
Brockschmidt et al. teaches
storing as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes (Brockschmidt et al. [0047]-[0049] teaches a content editor for computing a representation of a code snippet as a syntax tree or a graph as illustrated in Fig. 7. Where a predicted representation of a second version of the code snippet may be saved); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Echeverria et al. to incorporate the teachings of Brockschmidt et al. to “storing program code as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes” in order to efficiently permit the developer to understand the program code through visual representation and save developer time through programming future versions using the stored visual program in a multi-layer tree.

Regarding claim 2, Echeverria et al. further discloses
The computer-implemented method of claim 1, further comprising: 
Identifying, by the machine-learning component of the visual-programming tool, a type of graph associated with the multi-layer tree of nodes (Echeverria et al. [col. 151, lines 38-54] discloses receiving a source/and or destination sources from the user as illustrated in Fig. 42 where based on the initial nodes defined in the graph, a type of graph is identified since the type of graph is not further defined in the claim. Further [col. 153, lines 36-65] in the guided builder mode, the user may provide upstream nodes in the form of a graph or tree of nodes which may include the source/and or transform nodes interconnected where the guided builder mode allows the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of autocomplete but applied in the visual programming context [col. 154, lines 13-28]. Further, [col. 139, lines 34-46] disclose the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide.); and Serial No.: 16/886,372 Atty Docket No.: E075-0021US2_ee&Hayes' 
Atty/Agent: Beatrice L. Koempel-Thomaswherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the type of graph (Echeverria et al. [col. 151, lines 38-54] disclose populating the user interface with recommended pre-defined templates at stage 2 based on the user specifications of stage 1 where the initial specification of the nodes including particular source/and or destination sources are conceptually similar to the type of graph. Where the recommendation module can identify pipelines including transform nodes or sequences/branches that have historically used the user specified source/destination sources to generate the templates illustrated in Fig. 42. [col. 139, lines 34-46] disclose the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide.).

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 2. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Schuckle et al. (US 2021/0232627 A1).

Regarding claim 3, Echeverria et al. in view of Brockschmidt et al. combination teaches 
The computer-implemented method of claim 1, 
the combination lacks
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying, by the machine-learning component of the visual-programming tool,  a plurality of games having a similarity in game play; 
determining, by the machine-learning component of the visual programming tool, that the development program code has the similarity; and 
wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the similarity.
Schuckle et al. teaches
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying, by the machine-learning component of the visual-programming tool, a plurality of games having a similarity in game play (Schuckle et al. [0038] teaches identifying similarity of games owned and played. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide.); 
determining, by the machine-learning component of the visual-programming tool, that the development program code has the similarity (Schuckle et al. [0038] teaches determining a similarity of user profile which is based on games owned and played. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide); and 
wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the similarity (Schuckle et al. [0038] teaches recommending user profile based on the similarity. Where Schuckle et al. is only being used to teach the concept of based on a similarity in game play, perform some recommendations in combination with Echeverria et al. in view of Brockschmidt et al. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Schuckle et al. to “identifying, by the machine-learning component of the visual-programming tool,  a plurality of games having a similarity in game play; determining, by the machine-learning component of the visual programming tool, that the development program code has the similarity; and wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the similarity” in order to efficiently recommend and make predictions based on similarity of game play and prevent wasted resources from recommending irrelevant data.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 3. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Aida (US 2007/0219000 A1).

Regarding claim 4, the combination teaches The computer-implemented method of claim 1, 
the combination lacks
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying, by the machine-learning component of the visual-programming tool, a game genre associated with the development program code; and 
wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the game genre.
Aida teaches
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying, by the machine-learning component of the visual-programming tool, a game genre associated with the development program code (Aida [0011] teaches determining the types of game programs and sending recommendation data with the identified game programs. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide); and 
wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the game genre (Aida [0071] teaches recommending game programs based on the recommendation data. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aida to “identifying, by the machine-learning component of the visual-programming tool, a game genre associated with the development program code; and wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the game genre” in order to efficiently recommend and make predictions based on game types and prevent wasted resources from recommending irrelevant data.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 4. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Khurana et al. (US 2019/0303466 A1).

Regarding claim 5, the combination teaches The computer-implemented method of claim 1, further comprising: 
the combination lacks
identifying, by the machine-learning component of the visual-programming tool, a role of a developer associated with the first indication; and 
wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the role of the developer.
Khurana et al. teaches
identifying, by the machine-learning component of the visual-programming tool, a role of a developer associated with the first indication (Khurana et al. [0027] teaches code configurations may be suggested based on user type, user’s access level, etc where the user type would need to be identified prior to the suggestions. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide); and 
wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the role of the developer (Khurana et al. [0027] teaches code configurations may be suggested based on user type, user’s access level, etc. Where the primary reference discloses [col. 139, lines 34-46] the recommendation module implementing machine learning techniques to generate the recommendations. Further, it can access historical data for a particular user or a group of users to learn which recommendations to provide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Khurana et al. to “identifying, by the machine-learning component of the visual-programming tool, a role of a developer associated with the first indication; and wherein the machine-learning component of the visual-programming tool associates the first multi-layer tree of code predictions with the role of the developer” in order to efficiently recommend and make predictions based on developer role and prevent wasted resources from recommending irrelevant data.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Breedvelt-Schouten (US 2021/0150285 A1).

Regarding claim 19, the combination teaches The system of claim 14, 
the combination lacks
wherein the first indication and the second indication represent focus on a chain of nodes from the first multi-layer tree of predictions.
Breedvelt-Schouten teaches
wherein the first indication and the second indication represent focus on a chain of nodes from the first multi-layer tree of predictions (Breedvelt-Schouten [0012] teaches focusing on the selected nodes as further illustrated in Fig. 3B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Breedvelt-Schouten to “wherein the first indication and the second indication represent focus on a chain of nodes from the first multi-layer tree of predictions” in order to efficiently focus on particular nodes to save developer time developing programs.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Calahan et al. (US 9,239,722 B1).

Regarding claim 20, the combination teaches The system of claim 14,
the combination lacks
wherein the first indication represents focus on a node from the first layer of nodes as part of a chain of nodes from the first multi-layer tree of code predictions and the second indication represents acceptance of theSerial No.: 16/886,372 Atty Docket No.: E075-0021US6_ee&Hayes'Atty/Agent: Beatrice L. Koempel-Thomaschain of nodes including the node from the first layer of nodes and a node from the second layer of nodes from the first multi-layer tree of predictions.
Calahan et al. teaches
wherein the first indication represents focus on a node from the first layer of nodes as part of a chain of nodes from the first multi-layer tree of code predictions (Calahan et al. [col. 14, lines 5-18] teaches highlighting nodes based on a first indication) and the second indication represents acceptance of theSerial No.: 16/886,372 Atty Docket No.: E075-0021US6_ee&Hayes'Atty/Agent: Beatrice L. Koempel-Thomaschain of nodes including the node from the first layer of nodes and a node from the second layer of nodes from the first multi-layer tree of predictions (Calahan et al. [col. 16, lines 6-20] teaches the highlighted nodes may be selected where this selection of the highlighted nodes is conceptually similar to acceptance of the focused nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Calahan et al. to “wherein the first indication represents focus on a node from the first layer of nodes as part of a chain of nodes from the first multi-layer tree of predictions and the second indication represents acceptance of the Serial No.: 16/886,372 Atty Docket No.: E075-0021US6_ee&Hayes' Atty/Agent: Beatrice L. Koempel-Thomaschain of nodes including the node from the first layer of nodes and a node from the second layer of nodes from the first multi-layer tree of predictions” in order to efficiently permit visual programming through the selection and acceptance using a visual graph and save developer time developing a program.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Regarding the election/restriction remark, the linking claim contains two group where the first group includes dependent claims 2-5 and the second group contains dependent claims 21-28. However, the second group was not elected. Therefore, no examination of the claims have been provided.
Regarding the 101 remark, that the claims do not include a mental process, the examiner would like to point out that examination of the amendment and the specification which discloses the machine-learning tool to be algorithms [0009] still does not overcome the 101 rejection. As the steps may still be performed in the mind and the use of a machine-learning tool which is merely a mathematical algorithm is not patent eligible. Therefore, the rejection is maintained.
Regarding the remark that Brockshmidt does not teach storing code in a cloud storage, the examiner would like to point out that the primary reference Echeverria discloses Fig. 42 illustrates in the first stage the selection of the data source in order to select the processing pipeline template in the second phase. Where the data source may be google cloud pub sub [col. 13, lines 60-67 and col. 14, lines 1-6]. Further, the examiner was mainly using the secondary reference to teach the concept of computing a representation of a code snippet as a syntax tree or a graph as illustrated in Fig. 7. Further, additional citations have been provided from the primary reference in the rejection above to disclose the machine-learning component as amended.
Similar remarks for independent claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include NPL (“Suggested Blocks: Using Neural Networks To Aid Novice Programmers In App Inventor”, Maja Svanberg, May 2018) which discloses pg. 16 - pg. 17 suggested components based on current selections in order to have a high-quality intelligent system give block suggestions to novice users as illustrated Fig. 1-6 and Fig. 1-7.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.
	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193